internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date b b department of the treasury certified taxpayer_identification_number person to contact employee d number tel fax refer reply to in re exempt status tax years uil index dear _ this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s you did not establish that you are observing the conditions required for the continuation of exempt status you did not establish that you were operated exclusively for educational charitable or other exempt purposes as required by sec_501 of the internal_revenue_code contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely korencl kde karen a skinder appeals team manager cc internal_revenue_service department of the treasury date org address te_ge division golden gate avenue ms sf san francisco california taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refér this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev cataloa number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please providea telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date name of taxpayer org issue explanation of items tax identification_number ein schedule number or exhibit year period ended dec 20xx and 20xx is org exempt from tax under internal_revenue_code sec_501 facts internal_revenue_service records show that org was recognized as exempt under sec_501 of the intermal revenue code in october 19xx the internal_revenue_service received form_990-pf for the year ending december 20xx from 20xx it received form_990-pf for the year ending december 20xx on february 20xx the internal_revenue_service has no record of receiving any forms 990-pf for any subsequent years on march i 20xx the internal_revenue_service sent letter publication one and form_4564 information_document_request to org information was requested for the year ending december 20xx the letter set an examination appointment for march 20xx on december president president of org met with the internal_revenue_service on june 20xx he was interviewed but did not have any of the documents requested on march 20xx on june 20xx the internal_revenue_service sent another form_4564 information_document_request to org the form asked org to have the requested documents available at the next appointment set for july 20xx president president of org met with the internal_revenue_service on july 20xx he did not have any of the documents requested on june 20xx on july 20xx the internal_revenue_service sent another form_4564 information_document_request to org the form asked or to mail the requested documents by august 20xx on august 20xx the internal_revenue_service received some of the documents requested bank statements and cancelled checks for 20xx on september 20xx the internal révenue service sent another form_4564 information_document_request to org the documents requested were for brokerage accounts a copy of the court’s decision in a lawsuit filed against org and documentation for expense reimbursement paid to president on november 20xx the internal_revenue_service sent another copy of the september document request with the notation stating second copy of this request please respond on november 20xx the interna revenue service sent letter publication one and form_4564 information_document_request to org asking for information regarding the form_990-pf filed for the year ending december 20xx the documents requested were copies of brokerage statements bank statements cancelled checks and documents explaining the exempt_purpose of dollar_figure in other expenses shown in statement attached to the return on november 20xx the internal_revenue_service sent a letter by certified mail to org noting that it had no record that the organization had filed forms 990-pf for the year 20xx and that the return was past due the letter asked that the organization file the returns with the examining agent within days or explain why they were not due on january 20xx the internal_revenue_service sent letter by certified mail to org with copies of the last document request letter gives the organization days to respond and noted that failure to respond would result in revocation on march 20xx received a copy of the court’s decision in a lawsuit filed against org by e-mail but no other requested documents the internal_revenue_service has no record of receiving the past due return or the documents requested by the last forms information_document_request other than the court decision form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a ' explanation of items rev date name of taxpayer org dec 20xx and 20xx tax identification_number year period ended ein law internal_revenue_code sec_501 provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net eamings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf candidate for public_office of or in opposition to any internal_revenue_code sec_6033 provides that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information retum or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status govrnment’s position despite repeated requests org has not responded to requests for information has not filed a past due retum nor has it explained why the return for 20xx might not be due because of its failure to observe the conditions for the continuation of an exempt status its exempt status should be revoked as of january 20xx taxpayer’s position org has not submitted its position conclusion exemption under sec_501 of the internal_revenue_code is revoked effective january 20xx the organization is required to file forms us corporation income_tax returns for 20xx and all subsequent years form 886-a catalog number 20810w page publish no irs gov department of the treasury-intemal revenue service
